UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FOCUS GOLF SYSTEMS, INCORPORATED;      
WILLIAM EMERY; ANDRE EMERY,
              Plaintiffs-Appellants,
                 v.                             No. 01-1110

JOHN EMERY,
                Defendant-Appellee.
                                       
FOCUS GOLF SYSTEMS, INCORPORATED;      
WILLIAM EMERY; ANDRE EMERY,
               Plaintiffs-Appellees,
                 v.                             No. 01-1111

JOHN EMERY,
               Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Greenville.
             William M. Catoe, Jr., Magistrate Judge.
                      (CA-99-2803-6-20-AK)

                      Argued: November 1, 2001

                      Decided: January 2, 2002

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Vacated by unpublished per curiam opinion.
2                   FOCUS GOLF SYSTEMS v. EMERY
                             COUNSEL

ARGUED: Steven Mark Wynkoop, Greenville, South Carolina, for
Appellants. Thomas Louis Stephenson, NEXSEN, PRUET, JACOBS
& POLLARD, L.L.C., Greenville, South Carolina, for Appellee. ON
BRIEF: Elizabeth M. McMillan, Greenville, South Carolina, for
Appellant Focus Golf; Beattie B. Ashmore, PRICE, PASCAL &
ASHMORE, P.A., Greenville, South Carolina, for Appellants Emery.
Charles W. Emory, Jr., NEXSEN, PRUET, JACOBS & POLLARD,
L.L.C., Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   This appeal is the result of a business dispute between two broth-
ers. We vacate the judgment of the district court because we lack sub-
ject matter jurisdiction.

                                   I

   John and Bill Emery co-owned and operated Focus Golf Systems,
Inc. (Focus Golf), a golf equipment distributor. Both brothers were
employed by Focus Golf; John Emery was the Chief Executive Offi-
cer, Bill Emery performed a variety of other functions. In 1999, Bill
Emery, the majority shareholder of Focus Golf, caused the corpora-
tion to terminate the employment of John Emery. John Emery sued,
claiming that Focus Golf owed him salary, a salary bonus, and rent
on property he owned. Focus Golf and Bill Emery counterclaimed,
asserting that John Emery had misappropriated corporate funds. The
case was tried to a magistrate judge. All of the claims that were actu-
ally tried to the magistrate judge were state law claims. The complaint
also contained a claim under the Racketeer Influenced and Corrupt
                     FOCUS GOLF SYSTEMS v. EMERY                        3
Organizations (RICO) Act, 18 U.S.C. § 1961 et seq., JA at 15, but this
claim was effectively abandoned. In fact, it appears, from the lack of
mention in the record, that the RICO claim was not pursued beyond
the pleading stage. The magistrate judge found that Focus Golf owed
John Emery salary, salary bonus and rent, but disagreed with John
Emery as to the amount of salary owed. The magistrate judge also
agreed with Focus Golf as to the amount of funds contained in John’s
"advance account," which operated as a set-off on John’s claims. Both
parties have appealed.

                                    II

   We may not reach the merits of the appeal because we lack subject
matter jurisdiction. The parties assert that the Court has subject matter
jurisdiction based on diversity of citizenship. It is readily apparent to
us that we do not. Focus Golf, a plaintiff below, is incorporated in
Michigan. John Emery, the defendant below, is a resident of Michi-
gan. Because, under 28 U.S.C. § 1332(c)(1), a corporation is deemed
to be a citizen of its State of incorporation as well as of the State of
its principal place of business, this case lacks "complete diversity."
Strawbridge v. Curtiss, 7 U.S. 267, 267-68 (1806).*

                                   III

   Accordingly, we vacate the district court’s judgment and remand
with instructions to dismiss the case for lack of subject matter juris-
diction.

                                                              VACATED

   *The parties secondarily assert that the Court has jurisdiction because
the RICO claim presented a federal question, 28 U.S.C. § 1331, and the
other state law claims were appended based on supplemental jurisdiction,
28 U.S.C. § 1367. But federal question jurisdiction was not invoked
below, and the RICO claim was not pursued. See United Mine Workers
of America v. Gibbs, 383 U.S. 715, 728 (1966). Accordingly, we reject
§ 1367 as a basis for jurisdiction.